On Rehearing.
HAMITER, Justice.
On granting this rehearing we limited it to a reconsideration of bill of exceptions No. 1 which was reserved when R. C. Mc-Guffee, a State Trooper, was permitted over the objection of defense counsel to give an estimate as to the speed of the truck driven by the accused at the time of the fatal accident, the witness having neither viewed the collision nor observed any skid marks at the scene.
Originally, while recognizing that the estimate was no more than the expression of an opinion which is ordinarily held to be inadmissible, we approved the trial judge’s ruling on the theory that the State Trooper was offered by the State as an expert witness, he having qualified as such without objection from the defendant. However, a further examination of' that part of the record relevant to the mentioned bill of exceptions discloses that the proper foundation, required by law as a condition precedent for the admission of the opinion, was not laid. Nor do we find that the district attorney ever tendered the witness as an expert.
As said in Title IS of LSA-R.S. (also in Code of Criminal Procedure) :
“Except as otherwise provided in this Code, the witness can testify only as to facts within his knowledge, and neither as to any recital of facts heard by him, nor as to any impression or opinion that he may have.” Section 463.
"On questions involving a knowledge obtained only by means of a special training or experience the opinions of *609persons having such special knowledge are admissible as expert testimony.” Section 464.
“Every expert witness must state the facts upon which his opinion is based.” Section 465.
“The test of the competency of an expert is his knowledge of the subject about which he is called upon to express an opinion, and before any witness can give evidence as an expert his competency so to testify must have been established to the satisfaction of the court.” Section 466. (Italics ours.)
And in Wharton’s Criminal Evidence, Eleventh Edition, Volume 2, Section 959, we find:
“A witness, to qualify as an expert, must have acquired such special knowledge of the subject-matter about which he is to testify, either by study of the recognized authorities on the subject, or by practical experience, that he can give the jury assistance and guidance in solving a problem to which their equipment of good judgment and average knowledge is inadequate. It is not enough for a witness who would qualify as an expert to prove that he belongs to the profession or calling to which the subject-matter of the inquiry relates; he must further show that he possesses special knowledge as to the very question on which he proposes to express an opinion. * * * ” See also same text Section 968. (Italics ours.)
As the basis for his knowledge of traffic matters the witness in question gave only the following testimony:
“Q. What office Mr. McGuffee do you hold with the State? A. State Trooper.
“Q. How long have you been employed in that work? A. More than 12 years.
“Q. Have you had special training to qualify you for this position? A. Well I wouldn’t say special. I’ve had the schooling and the experience that Troopers have.
“Q. You have had schooling at different intervals since you have been a Trooper? A. Yes, sir.
“Q. What was the nature of that schooling Mr. McGuffee? A. Well it’s pertaining to laws and rules of the highways, and traffic laws and rules.”
Because of the various periods of schooling in traffic laws and rules and his lengthy service as a State Trooper the witness, undoubtedly, is thoroughly versed in highway regulatory matters. But from his testimony it cannot be said with certainty that he possesses any special knowledge, or that he has ever had any particular experience, sufficient to render him competent to accurately gauge the speed of the truck, the motion of and skid marks from which he did not observe, by merely examining *611the condition and position thereof some thirty minutes after it collided with another vehicle. In fact, it is highly possible that he never saw, heard of, or read of a collision occurring under the same circumstances that prevailed in this instance.
The opinion expressed by the witness, therefore, was inadmissible. And certainly it was prejudicial to the substantial rights of the accused.
For the reasons assigned the conviction and sentence are annulled and set aside and the defendant is granted a new trial.
LE BLANC, J., dissents and assigns reasons.